                     Case 1:19-cv-03079-AT Document 31 Filed 04/25/19 Page 1 of 1

        UNITED STATES DISTRICT COURT
              SOUTHERN-NEW YORK


THOMAS MORAN

                                                                   Plaintiff(s)
                                                   og0inst                                      lndexNo.     1:19-CV-03079
MTA METRO-NORTH RAILROAD COMPANY, et al



                                                                   Defendant(s)
STATE OF NEWYORK, COANTY OF NEWYORK

              Sean   Alexander                         ,being duly sworn,deposes and says
I am over 18 years of age,not a party to this action, and reside in the State of New York.

That   on             April 15,   20L9               at             2:48   PM      hours   at   2 Broadway
              New    York                          NY
                                            10004 deponent served the within
SUMMONS IN A CIVIL ACTION, COMPLAINT & JUDGE ANALISA TORRES' ORDERS


upon          METROPOLITANTRANSPORTATIONAUTHORITY



    x         A domestic corporation by delivering and leaving personally with a true copy of each to
                                                   K.Carby                          the         Legal Assistant
              personally. Deponent knew said corporation so served to be the corporation described in said summons
              as said defendant, in which         the summons indicated on it's face the index number.


    x         Deponent describes person served as aforesaid to the best of
              deponent's ability at the time and circumstances of services as follows:
                   Sex                                            Color                           Hair        Approx. Age
                  Female                                          Black                           Black         36-50
                Approx. Hgt                                    Approx. Wgt                       Other
                5ft4in-5ft7in                                  131-160lbs                        Glasses



Sworn before me       on           April L5, 2019

                                            GANiBOI.\
                               -i'ublic,
                                           $tate of NewYork
                               Ntt. iJ1GA5030B49
                         ilualified in trlew Yorlt (;oullrY
                      vommission Expires July 25,       .Lf't t-

                                                                                  Sean          nder
                                                                                           #                      2O22724-dca
Agency        Paragon Process Service,lnc Suite 850
              233 Broadway NewYork,NY L0279
License   #       0691039                                                            Job #                    2019000L50
